NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a1004n.06
                           Filed: December 21, 2005

                                           No. 05-5352

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ROSALYN GROSS,                                           )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellant,                              )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE EASTERN
v.                                                       )        DISTRICT OF KENTUCKY
                                                         )
SOCIAL SECURITY ADMINISTRATION,                          )                          OPINION
                                                         )
       Defendant-Appellee.                               )




BEFORE:        MARTIN, COLE, and GILMAN, Circuit Judges

       PER CURIAM. Plaintiff-Appellant Rosalyn Gross applied for disability insurance benefits

in October 2002. On April 19, 2004, the Appeals Council of the Social Security Administration

upheld the decision by an Administrative Law Judge (“ALJ”) denying Gross’s application. After

the Appeals Council denied Gross’s request for reconsideration, Gross submitted a letter attaching

the results of a February 2004 MRI scan for the Appeals Council’s consideration. The following

day, Gross filed an appeal in the United States District Court for the Western District of Kentucky.

       The district court issued an order on December 30, 2004, granting the Social Security

Administration’s motion for summary judgment and denying Gross’s motion for summary judgment.

Subsequent to the filing of the district court’s opinion, Gross received a letter from the Appeals

Council dated November 29, 2004, stating that it had received Gross’s letter forwarding her MRI

report, had considered the contents of the MRI report, and had concluded that the report did not
No. 05-5352
Gross v. Social Sec. Admin.

provide a basis for changing the ALJ’s decision. The Appeals Council also observed that it no

longer had jurisdiction over the matter because Gross had filed suit in federal court. It stated that

the letter would be “included in a supplemental transcript and filed with the court,” but apparently

this was never done.

       Based upon her discovery that no information about her MRI report had been forwarded to

the district court prior to that court rendering its decision, Gross filed a motion for relief from the

district court’s order pursuant to Federal Rule of Civil Procedure 60(b). The district court construed

Gross’s 60(b) motion as a motion under Rule 59(e) to alter or amend the judgment, and denied the

motion in an order dated February 4, 2005.

       Gross now appeals the district court’s decision granting summary judgment in favor of the

Social Security Administration and its decision denying her Rule 59(e) motion. Having reviewed

both district court orders de novo, see Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990);

Northland Ins. Co. v. Stewart Title Guar. Co., 327 F.3d 448, 454-55 (6th Cir. 2003), and upon

careful review of the entire record and the parties’ briefs, we conclude that the issuance of a more

detailed opinion by this Court would be duplicative and would serve no useful purpose.

Accordingly, we adopt the reasoning of the district court in its orders dated December 30, 2004, and

February 4, 2005, and we affirm.




                                                 -2-